DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 01/14/2021. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 

The applicant argues:
Because the Office Action failed to address claims 16, 22, and 23 in the manner required by the MPEP, Applicant cannot determine whether the Examiner intended to reject or allow these claims. Further, 37 C.F.R. § 1.104(b) requires that the Office Action must be complete as to all matters and such is not the case where one or more claims have not been addressed. 
Accordingly, Applicant respectfully requests that the Examiner issue a new Office Action that indicates the allowability of claims 16, 22, and 23. Additionally, because the rejection of claims 16, 22, and 23 would be presented for the first time on the record, Applicant respectfully notes that should a new Office Action be issued that rejects one 
The examiner respectfully disagrees: 
Claim 16, was stated as allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similar decision applies to claims 22 and 23. However, they were inadvertently omitted. For clarity and completion of the record, the status of claims 22 and 23 is being stated in this office action.
Consequently, since claims 22 and 23 are not being rejected (there is no new ground of rejection) a new Non-Final Rejection is not necessitated.


The applicant argues:
For the remaining claims 1-15, 17-21, and 24-25, Applicants respectfully traverse these rejections for at least the reason that the Office Action fails to present a prima facie case that claims 1-15, 17-21 and 24-25 are obvious because Examiner fails to provide any support for the contention that LTE, WiMAX, WWAN, and WLAN "devices include modems to function properly." Office Action, p. 5. It is submitted that these standards do not necessarily require a modem in every aspect and thus, the blanket statement that a device is compliant with WLAN, for example, only because of its inclusion of a modem is misguided. The presence of a modem is not what makes a device LTE, WiMAX, WWAN, and WLAN compliant. In the same vein, the Page 10 of


The examiner respectfully disagrees: 
A modem modulates and demodulates electrical signals that are transmitted or received by a communication electronic device. This function is needed in order to include/extract information (sound, video, etc…) into/from an electrical signal. Consequently, any communication device that transmits and receives information must include a modem. This is true for LTE, WiWAX, WWAN, and WLAN devices, since they are used to transmit and receive information. 

The limitations in questions have all been addressed as stated above.


Allowable Subject Matter
Claims 6, 16 and 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0097740 A1) in view of.

Claim 1. Sun discloses an apparatus (read as mobile communication device [0021]) employed in a modem device (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]), comprising: 
one or more processors (read as controlling module [0009]) configured to: 
determine whether a biological presence is within a proximity based (read as determines that the human body is located around the WWAN antenna 360 according to the variation of the signal parameter of the signal received by the WLAN antenna 310 [0041]) on a set of predetermined criteria (read as detects that the decrement of the signal parameter is larger than the threshold value [0041]); 
modify a set of modem parameters in response to the biological presence being detected (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]); 
reduce an amount of transmitted radio frequency (RF) energy below a predetermined threshold (read as Accordingly, the influence of an electromagnetic wave on the human body is reduced, and the SAR of the mobile communication device 30 meets the standard [0041]) in response to a modification of the set of modem parameters; and 
a radio frequency interface configured to receive or transmit data over a radio interface (read as WWAN antenna 560 to transmit and receive a WWAN signal [0043]).
The term “modem” is not explicitly disclosed by Sun. However, Sun discloses: …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]. All these devices include modems to function properly.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Sun in order to realize all limitations of the claimed invention, namely using modems to control the level of transmitted electromagnetic radiation when a human is in proximity to a wireless communication. The idea is related to transmitting within the SAR allowed limit.

Claim 2. The apparatus of claim 1, Sun discloses,
wherein the set of predetermined criteria comprise at least one of: 
an optic differential, a motion differential, an audio property, a received power signal (read as detects that the decrement of the signal parameter is larger than the threshold value [0041]), a received communication message, an awake message, a user activity, a temperature differential, or a distance of the biological presence associated with the optic differential, the motion differential, the audio property, or the temperature differential.

Claim 3. The apparatus of claim 1, Sun discloses,
wherein the set of modem parameters comprise at least one of: 
a transmission property of a physical layer (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]. Reducing the transmit signal is a physical layer function.), a frequency band, an amount of airtime, a directivity pattern, a physical connection, a medium of communication or a standard of communication.

Claim 8. A system of a wireless network (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]) comprising: 
a first wireless modem configured to communicatively couple a number of user devices to a wireless network (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]. WiMAX WWAN and WLAN usually connect to multiple devices.); 
a detection component configured to detect whether a biological presence is within a proximity to the first wireless modem (read as determines that the human body is located around the WWAN antenna 360 according to the variation of the signal parameter of the signal received by the WLAN antenna 310 [0041]) based on a set of predetermined criteria (read as detects that the decrement of the signal parameter is larger than the threshold value [0041]); and 
a control component configured to modify a set of modem parameters of the first wireless modem from a nominal transmission operation (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]) in response to the detection component detecting the biological presence within the proximity (read as determines that the human body is located around the WWAN antenna 360 according to the variation of the signal parameter of the signal received by the WLAN antenna 310 [0041]).
The term “modem” is not explicitly disclosed by Sun. However, Sun disclose: …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]. All these devices include modems to function properly.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Sun in order to realize all limitations of the claimed invention, namely using modems to control the level of transmitted electromagnetic radiation when a human is in proximity to a wireless communication. The idea is related to transmitting within the SAR allowed limit.

Claim 9. The system of claim 8, Sun discloses,
further comprising at least one of: 
an optical sensor configured to detect an optic differential; 
an audio sensor configured to detect an audio property or an audio command; or 
a motion sensor configured to detect a movement associated with the biological presence (read as the controlling module 350 of the invention not only determines whether any object approaches by means of the proximity sensor, but also precisely determines that the human body is located around the WWAN antenna 360 according to the variation of the signal parameter of the signal received by the WLAN antenna [0041]); 
wherein the set of predetermined criteria comprise at least one of: 
an optic differential, a motion differential (read as approaches by means of the proximity sensor [0041]), an audio property, a received power signal, a received communication message, an awake message, a temperature differential, a user activity, or 
a distance of the biological presence associated with the optic differential, the motion differential (read as approaches by means of the proximity sensor [0041]), the audio property, or the temperature differential.

Claim 10. The system of claim 8, Sun discloses,
wherein the control component is further configured to reduce an amount of transmitted radio frequency (RF) energy below a predetermined threshold (read as Accordingly, the influence of an electromagnetic wave on the human body is reduced, and the SAR of the mobile communication device 30 meets the standard [0041])  in response to a modification of the set of modem parameters (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]).

Claim 11. The system of claim 10, Sun discloses,
wherein the control component is further configured to reduce the amount of the transmitted RF energy by modifying at least one of: 
a fragmentation size of data packets, a transmission power (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]), a re-try count for retransmissions, or a directivity pattern.

Claim 12. The system of claim 8, Sun discloses,
wherein the set of modem parameters comprise at least one of: 
the number of the user devices communicatively coupled to the first wireless modem, a transmission property of a physical layer, an RF energy (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]), a frequency, a wavelength, an amount of airtime, a directivity pattern of a transmission operation, a wireless connection or a physical connection to a wireless interface between a user device and the first wireless modem.

Claim 18. The system of claim 8, Sun discloses,
wherein the detection component is further configured to determine the proximity of the biological presence from an operation of a user device based on a signal strength measure from the user device (read as determines that the human body is located around the WWAN antenna 360 according to the variation of the signal parameter of the signal received by the WLAN antenna 310 [0041]).

Claim 20. Sun discloses a computer-readable storage medium storing executable instructions that, in response to execution, cause one or more processors of a wireless network (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022].) to perform operations comprising: 
communicatively coupling a user device to a wireless network via a network device (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]); 
detecting whether a biological presence is within a proximity to the network device (read as determines that the human body is located around the WWAN antenna 360 according to the variation of the signal parameter of the signal received by the WLAN antenna 310 [0041]) based on a set of predetermined criteria (read as detects that the decrement of the signal parameter is larger than the threshold value [0041]); and 
modifying a set of parameters of the network device in response to a detection of the biological presence within the proximity (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]).
The term “a computer-readable storage medium” is not explicitly disclosed by Sun. However, Sun disclose: …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]. All these devices include hardware and software (memory, instructions and processors) in order to function properly.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Sun in order to realize all limitations of the claimed invention, namely using hardware and software to control the level of transmitted electromagnetic radiation when a human is in proximity to a wireless communication. The idea is related to transmitting within the SAR allowed limit.

Claim 21. The computer-readable storage medium of claim 20, Sun discloses,
wherein the operations further comprise: 
reducing an amount of transmitted radio frequency (RF) energy of the network device in response to a modification of the set of parameters (read as At this moment, the controlling module 350 generates a control signal so as to control the WWAN antenna 360 to reduce its radiated power [0041]), wherein the network device comprises a network modem (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]. All these devices include modems.).

Claim 25. The computer-readable storage medium of claim 21, Sun discloses,
wherein the operations further comprise: 
reducing the amount of RF energy of the network device (read as detects that the decrement of the signal parameter is larger than the threshold value [0041]) by modifying at least one of: 
a fragmentation size of data packets, a transmission power (read as detects that the decrement of the signal parameter is larger than the threshold value [0041]), a re-try count for retransmissions, or a directivity pattern, as the set of parameters.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0097740 A1) in view of Bonn et al. (US 9877332 B1).

Claim 4. The apparatus of claim 1, Sun does not explicitly disclose,
wherein the one or more processors are further configured to: 
return the set of modem parameters from a second set of modem parameters to a first set of modem parameters operational before any modification with the biological presence still detected in response to a priority or a weighting of a corresponding wireless device or of a task of the corresponding wireless device.
However, in the related field of endeavor Bonn et al. disclose: This dynamic priority service assignment enables first responders and other users in emergency situations to receive the highest priority on the network which helps to avoid network blocks and dropped calls, service impacts due to congestion controls, and ensures voice call continuity during handovers (Column 4 lines 42-47).The idea, of a modem returning to a set of parameters even when in proximity to a biological presence, is clearly disclosed by Bonn et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Sun with the teaching of Bonn et al. in order to ensure emergency call are always allocated highest priority. 

Claim 17. The system of claim 8, Sun does not explicitly disclose,
wherein the control component is further configured to suspend another transmission operation with a lower RF energy to the nominal transmission operation based on a priority of a task or a user device over another task or another user device.
However, in the related field of endeavor Bonn et al. disclose: This dynamic priority service assignment enables first responders and other users in emergency situations to receive the highest priority on the network which helps to avoid network blocks and dropped calls, service impacts due to congestion controls, and ensures voice call continuity during handovers (Column 4 lines 42-47).The idea, of a modem returning to a set of parameters even when in proximity to a biological presence, is clearly disclosed by Bonn et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Sun with the teaching of Bonn et al. in order to ensure emergency call are always allocated highest priority.


Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0097740 A1) in view of Somusundaram et al. (US 2016/0173361 A1).

Claim 7. The apparatus of claim 1, Sun discloses,
wherein the one (read as controlling module [0009]) or more processors are further configured to: 
monitor at least one of: 
protocol or application layer information (read as …Long Term Evolution (LTE) system, the Worldwide Interoperability for Microwave Access (WiMAX) system…the Wireless Wide Area Network (WWAN) system, the Wireless Local Area Network (WLAN) system… [0022]. The controlling module must monitor protocol information.); and 
Sun does not explicitly disclose
classify wireless activity based on non-deferrable activity, long-term deferrable activity, and short-term deferrable activity based on the at least one of: 
the protocol or the application layer information, wherein the set of modem parameters comprise at least one of: 
a total amount of data to be transferred, an upper time bound for execution, or a minimum transmission rate, related to the wireless activity.
However, in the related field of endeavor Somusundaram et al. disclose: Wi-Fi modem 140 may then provide or send one or both of received signal strength information 162 or header information 164 to queuer 170, which may be configured to queue the measurements for defined time period 172. For example, time period 172 may be a configured amount of time having a value that varies depending on how quickly an operator of the present aspects may want to adjust energy detection threshold 166 used for detecting Wi-Fi activity and deferring LTE transmissions using the shared frequency or channel, or based on how accurate of a statistical sample is desired by the operator [0060].
The idea, of deferring certain transmission, is clearly disclosed by Somusundaram et al.
 Sun Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of Somusundaram et al. in order to use a queuer to organize transmission activities in this case between Wi-Fi and LTE.

Claim 15. The system of claim 8, Sun discloses,
wherein the control component (read as controlling module [0009]) is further configured to classify the nominal transmission operation into a set of categories comprising: 
Sun does not explicitly disclose
a non-deferrable activity, a long-term deferrable activity, and a short- term deferrable activity based on the set of modem parameters, wherein the set of modem parameters comprise at least one of: 
a total amount of data to be transferred, an upper time bound for execution, or a minimum transmission rate, related to the nominal transmission operation.
However, in the related field of endeavor Somusundaram et al. disclose: Wi-Fi modem 140 may then provide or send one or both of received signal strength information 162 or header information 164 to queuer 170, which may be configured to queue the measurements for defined time period 172. For example, time period 172 may be a configured amount of time having a value that varies depending on how quickly an operator of the present aspects may want to adjust energy detection threshold 166 used for detecting Wi-Fi activity and deferring LTE transmissions using the shared frequency or channel, or based on how accurate of a statistical sample is desired by the operator [0060].
The idea, of deferring certain transmission, is clearly disclosed by Somusundaram et al.
 Sun Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of Somusundaram et al. in order to use a queuer to organize transmission activities in this case between Wi-Fi and LTE.

Claim 24. The computer-readable storage medium of claim 20, Sun does not explicitly disclose,
wherein the operations further comprise: 
classifying a wireless activity based on non-deferrable activity, long-term deferrable activity, and short-term deferrable activity, wherein the modifying the set of parameters is based on a classification of the wireless activity.
However, in the related field of endeavor Somusundaram et al. disclose: Wi-Fi modem 140 may then provide or send one or both of received signal strength information 162 or header information 164 to queuer 170, which may be configured to queue the measurements for defined time period 172. For example, time period 172 may be a configured amount of time having a value that varies depending on how quickly an operator of the present aspects may want to adjust energy detection threshold 166 used for detecting Wi-Fi activity and deferring LTE transmissions using the shared frequency or channel, or based on how accurate of a statistical sample is desired by the operator [0060].
The idea, of deferring certain transmission, is clearly disclosed by Somusundaram et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of Somusundaram et al. in order to use a queuer to organize transmission activities in this case between Wi-Fi and LTE.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0097740 A1) in view of Kodali et al. (US 2014/0200003 A1).

Claim 5. The apparatus of claim 1, Sun does not explicitly disclose,
wherein the one or more processors are further configured to: 
reduce the amount of RF energy below the predetermined threshold by providing an alternative communication path with less RF energy, wherein the alternative communication path comprises a handover to another modem connection.
However, in the related field of endeavor Kodali et al. disclose: 
After sending the measurement report of operation 720, the proximity sensor can indicate that the wireless communication device 702 is within proximity of a human body, as indicated by operation 725. The wireless communication device 702 can be configured to apply a 5 dBm offset to the actually measured RSRP value in response to an uplink power limited condition when a connection was not established only for a signaling purpose. Since the connection was established for a data session, operation 730 can include the wireless communication device 702 sending a measurement report indicating that the serving cell RSRP is -110 dBm, which can include the 5 dBm offset added to the actually measured RSRP value. -110 dBm can satisfy a handover threshold [0069], Also Fig. 7 steps 725-735. 
The idea, of initiating a handover due to human proximity to a wireless device and drop in transmitted/received signal, is clearly disclosed by Kodali et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of Kodali et al. in order to facilitate handling uplink power limited scenarios so as to avoid ping pong reselections by devices having transmission power caps, such as due to SAR regulations and/or other regulations restricting radio frequency emissions by a wireless communication device when the wireless communication device is within proximity of a human body (Kodali et al. [0006]).

Claim 13. The system of claim 12, Sun does not explicitly disclose,
wherein the wireless connection or the physical connection comprises a connection to a second wireless modem at a different location within the wireless network than the first wireless modem.
However, in the related field of endeavor Kodali et al. disclose: 
After sending the measurement report of operation 720, the proximity sensor can indicate that the wireless communication device 702 is within proximity of a human body, as indicated by operation 725. The wireless communication device 702 can be configured to apply a 5 dBm offset to the actually measured RSRP value in response to an uplink power limited condition when a connection was not established only for a signaling purpose. Since the connection was established for a data session, operation 730 can include the wireless communication device 702 sending a measurement report indicating that the serving cell RSRP is -110 dBm, which can include the 5 dBm offset added to the actually measured RSRP value. -110 dBm can satisfy a handover threshold [0069], Also Fig. 7 steps 725-735. 
The idea, of initiating a handover due to human proximity to a wireless device and drop in transmitted/received signal, is clearly disclosed by Kodali et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of Kodali et al. in order to facilitate handling uplink power limited scenarios so as to avoid ping pong reselections by devices having transmission power caps, such as due to SAR regulations and/or other regulations restricting radio frequency emissions by a wireless communication device when the wireless communication device is within proximity of a human body (Kodali et al. [0006]).

Claim 19. The system of claim 8, Sun does not explicitly disclose,
wherein the control component is further configured to modify the number of user devices communicatively coupled to the first wireless modem by handing over a user device from being communicatively coupled to the first wireless modem to a second wireless modem.
However, in the related field of endeavor Kodali et al. disclose: 
After sending the measurement report of operation 720, the proximity sensor can indicate that the wireless communication device 702 is within proximity of a human body, as indicated by operation 725. The wireless communication device 702 can be configured to apply a 5 dBm offset to the actually measured RSRP value in response to an uplink power limited condition when a connection was not established only for a signaling purpose. Since the connection was established for a data session, operation 730 can include the wireless communication device 702 sending a measurement report indicating that the serving cell RSRP is -110 dBm, which can include the 5 dBm offset added to the actually measured RSRP value. -110 dBm can satisfy a handover threshold [0069], Also Fig. 7 steps 725-735. 
The idea, of initiating a handover due to human proximity to a wireless device and drop in transmitted/received signal, is clearly disclosed by Kodali et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of Kodali et al. in order to facilitate handling uplink power limited scenarios so as to avoid ping pong reselections by devices having transmission power caps, such as due to SAR regulations and/or other regulations restricting radio frequency emissions by a wireless communication device when the wireless communication device is within proximity of a human body (Kodali et al. [0006]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0097740 A1) in view of Ji et al. (US 2011/0085494 A1).

Claim 14. The system of claim 8, Sun does not explicitly disclose,
further comprising: 
a radio frequency interface configured to receive or transmit data over a radio interface between the first wireless modem and a user device; and 
an optical interface configured to transmit the data over an optical interface from the first wireless modem to the user device.
However, in the related field of endeavor Ji et al. disclose: FIG. 1 illustrates an example wireless environment 100 that includes devices that can communicate wirelessly through radio and free-space optical communication interfaces in accordance with aspects described herein… [0022].
The idea, of using a device which includes a RF and optical communication interfaces, is clearly disclosed by Ji et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Sun with the teaching of Ji et al. in order to enable routing data in a network of devices that can communicate wirelessly through a plurality of interfaces (Ji et al. [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646